RADER, Circuit Judge.

ORDER

Veritas Software Corporation et al. (Veritas) moves to dismiss Storage Computer Corporation’s appeal for lack of jurisdiction. Storage Computer responds.
The parties agree (1) that Storage Computer appealed the order of the United States District Court for the Northern District of Texas, in 01-CV-2078, granting Veritas’s motion for summary judgment of noninfringement, (2) that Veritas’s coun-. terclaim for a declaratory judgment of in*728validity remains pending, and (3) that the district court has not entered final judgment. Storage Computer argues that the parties are nearing settlement and states that it would move to voluntarily dismiss this appeal if reinstatement is allowed should settlement fail.
Because there is a lack of a final judgment disposing of all claims, we have no jurisdiction over this appeal and must dismiss. Nystrom v. TREX Company, Inc., 339 F.3d 1347, 1351 (Fed.Cir.2003).
Accordingly,
IT IS ORDERED THAT:
(1) Veritas’s motion to dismiss is granted.
(2) Each side shall bear its own costs.